DETAILED ACTION
Claims status
In response to the application filed on 11/04/2021, claims 1-12, and 26-33 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12, 26-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2021/0195633 A1, as PCT filed on Sep. 29, 2017) in view of Ryoo et al. (US 2020/0037345 A1).
Regarding claim 1; Ohara discloses a method for determining time of taking effect of Radio Resource Control (RRC) signaling (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), comprising: 
sending, by a base station, a broadcast information to a terminal (See Fig. 2: at step S1, When initial access is started, in step S1, the base station apparatus 100 transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus 200. ¶. [0030] and see also figure 7 and ¶. [0080] for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc.), wherein the broadcast information comprises time of taking effect of RRC signaling (See Fig. 2: the information the data bits for the time and frequency domains used for RRC signaling; ¶. [0050]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Ohara teaches the method wherein the information the data bits for the time and frequency domains used for RRC signaling between the UE and the BS, Ohara doesn’t explicitly describe the information comprising time of taking effect of RRC signaling, and wherein the time of taking effect of the RRC signaling is a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect.
However, Ryoo from the same field of endeavor discloses the information comprising time of taking effect of RRC signaling, and wherein the time of taking effect of the RRC signaling is a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect. (See Fig. 23: the transition from the RRC_Connected state to the RRC_Inactive state if an event based on the reference timer; ¶. [0492]-¶. [0494]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the information comprising time of taking effect of RRC signaling as taught by Ryoo to have incorporated in the system of Ohara, so that it would not only provide that the resources can be properly separated on the basis of a transmission time interval (TTI) and subcarrier spacing but also support to transmit the priority information of the logical channels through the uplink resources.


Ohara in view of Ryoo discloses the method wherein, sending, by the base station, the broadcast message to the terminal, comprises: sending, by the base station, Physical Broadcast Channel (PBCH) information to the terminal (Ohara: See Fig. 2: the base station apparatus 100 transmits a synchronization signal and system information to the user apparatus 200. The synchronization signal is, for example, an NR-PSS and an NR-SSS. The system information is transmitted via, for example, a NR-PBCH. ¶. [0026]), wherein the PBCH information comprises the time of taking effect of the RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 3; Ohara in view of Ryoo discloses the method, wherein, sending, by the base station, the broadcast message to the terminal, comprises: sending, by the base station, Residual Minimization System Information (RMSI) to the terminal (See Fig. 2: The RMSI is system information that is received via NR-PDSCH (Physical downlink shared channel) that is scheduled according to NR-PDCCH (Physical downlink control channel). The RMSI includes, for example, information necessary for the initial access, such as a RACH setting. ¶. [0026]), wherein the RMSI comprises the time of taking effect of the RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 4; Ohara in view of Ryoo discloses the method, wherein, sending, by the base station, the broadcast message to the terminal, comprises: sending, by the base station, Other System Information (OSI) to the terminal (See Fig. 2: When the random access procedure between the base station apparatus 100 and the user apparatus 200 is successful in step S3, the initial access is completed and a normal communication is started (S4). ¶. [0034]), wherein the OSI comprises the Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 6; Ohara in view of Ryoo discloses the method, wherein, sending, by the base station, the control{YB:00791202.DOCX }International Application Serial No. PCT/CN2017/110276Page 6 of 11Preliminary AmendmentDated: April 1, 2019 information to the terminal, comprises: sending, by the base station, control signaling to the terminal (See Fig. 4: transmitting additional information to the user apparatus 200 via dedicated signaling, for example, via DCI (Downlink Control Information) of PDCCH order or via RRC (Radio Resource Control) signaling. ¶. [0041]), wherein the control signaling comprises the time of taking effect of the RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 7; Ohara discloses a method for determining time of taking effect of Radio Resource Control (RRC) signaling (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), comprising: 
receiving, by a terminal, a broadcast message from a base station (See Fig. 2: at step S1, When initial access is started, in step S1, the base station apparatus 100 transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus 200. ¶. [0030] and see also figure 7 and ¶. [0080] for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc.), wherein the broadcast information comprises time of taking effect of RRC signaling comprised in the broadcast message (See Fig. 2: the information the data bits for the time and frequency domains used for RRC signaling; ¶. [0050]); and 
receiving, by the terminal, first RRC signaling, and controlling the first RRC signaling to take effect based on the time of taking effect (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Ohara teaches the method wherein the information the data bits for the time and frequency domains used for RRC signaling between the UE and the BS, Ohara doesn’t explicitly describe the information comprising time of taking effect of RRC signaling, and wherein the time of taking effect of the RRC signaling is a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect.
However, Ryoo from the same field of endeavor discloses the information comprising time of taking effect of RRC signaling, and wherein the time of taking effect of the RRC signaling is a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect. (See Fig. 23: the transition from the RRC_Connected state to the RRC_Inactive state if an event based on the reference timer; ¶. [0492]-¶. [0494]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the information comprising time of taking effect of RRC signaling as taught by Ryoo to have incorporated in the system of Ohara, so that it would not only provide that the resources can be properly separated on the basis of a transmission time interval (TTI) and subcarrier spacing but also support to transmit the priority information of the logical channels through the uplink resources.



Ohara in view of Ryoo discloses the method wherein, receiving, by the terminal, the broadcast message, the configuration information, or the control information from the base station to obtain the time of taking effect of the RRC signaling comprised in the broadcast message, the configuration information, or the control information, comprises: 
receiving, by the terminal, Physical Broadcast Channel (PBCH) information from the base station (Ohara: See Fig. 2: the base station apparatus 100 transmits a synchronization signal and system information to the user apparatus 200. The synchronization signal is, for example, an NR-PSS and an NR-SSS. The system information is transmitted via, for example, a NR-PBCH. ¶. [0026] to obtain the time of taking effect of the RRC signaling comprised in the PBCH information (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 9; Ohara discloses the method of claim 7, wherein, receiving, by the terminal, the broadcast message, the configuration information, or the control information from the base station to obtain the time of taking effect of the RRC signaling comprised in the broadcast message, the configuration information, or the control information, comprises: receiving, by the terminal, Residual Minimization System Information (RMSI) from the base station (See Fig. 2: The RMSI is system information that is received via NR-PDSCH (Physical downlink shared channel) that is scheduled according to NR-PDCCH (Physical downlink control channel). The RMSI includes, for example, information necessary for the initial access, such as a RACH setting. ¶. [0026]) to obtain the time of taking effect of the RRC signaling comprised in the RMSI (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Ohara in view of Ryoo discloses the method, wherein, receiving, by the terminal, the broadcast message, the configuration information, or the control information from the base station to obtain the time of taking effect of the RRC signaling comprised in the broadcast message, the configuration information, or the control information, comprises:  {YB:00791202.DOCX }International Application Serial No. PCT/CN2017/110276Page 7 of 11 Preliminary Amendment 
Dated: April 1, 2019 receiving, by the terminal, Other System Information (OSI) from the base station (See Fig. 2: When the random access procedure between the base station apparatus 100 and the user apparatus 200 is successful in step S3, the initial access is completed and a normal communication is started (S4). ¶. [0034]) to obtain the time of taking effect of the RRC signaling comprised in the OSI (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 12; Ohara in view of Ryoo discloses the method, wherein, receiving, by the terminal, the broadcast message, the configuration information, or the control information from the base station to obtain the time of taking effect of the RRC signaling comprised in the broadcast message, the configuration information, or the control information, comprises: 
receiving, by the terminal, control signaling from the base station (See Fig. 4: transmitting additional information to the user apparatus 200 via dedicated signaling, for example, via DCI (Downlink Control Information) of PDCCH order or via RRC (Radio Resource Control) signaling. ¶. [0041]) to obtain the time of taking effect of the RRC signaling comprised in the control signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).


the processor is used for obtaining time of taking effect of RRC signaling comprised in the broadcast message received by the communication component (See Fig. 2: at step S1, When initial access is started, in step S1, the base station apparatus 100 transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus 200. ¶. [0030] and see also figure 7 and ¶. [0080] for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc.); and 
controlling the first RRC signaling received by the communication component to take effect based on the time of taking effect obtained (See Fig. 2: the information the data bits for the time and frequency domains used for RRC signaling; ¶. [0050]); and
 a method for determining time of taking effect of Radio Resource Control (RRC) signaling (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), comprising: 
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Ohara teaches the method wherein the information the data bits for the time and frequency domains used for RRC signaling between the UE and the BS, Ohara doesn’t explicitly describe the information comprising time of taking effect of RRC signaling, and wherein the time of taking effect of the RRC signaling is a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect.
However, Ryoo from the same field of endeavor discloses the information comprising time of taking effect of RRC signaling, and wherein the time of taking effect of the RRC signaling is a See Fig. 23: the transition from the RRC_Connected state to the RRC_Inactive state if an event based on the reference timer; ¶. [0492]-¶. [0494]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the information comprising time of taking effect of RRC signaling as taught by Ryoo to have incorporated in the system of Ohara, so that it would not only provide that the resources can be properly separated on the basis of a transmission time interval (TTI) and subcarrier spacing but also support to transmit the priority information of the logical channels through the uplink resources.

Regarding claim 27; Ohara discloses a computer storage medium, on which a computer program is stored, wherein the computer program, when executed by a processor, implements acts of the method for determining time of taking effect of RRC signaling (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), comprising: 
sending, by a base station, a broadcast information to a terminal (See Fig. 2: at step S1, When initial access is started, in step S1, the base station apparatus 100 transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus 200. ¶. [0030] and see also figure 7 and ¶. [0080] for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc.), wherein the broadcast information comprises time of taking effect of RRC signaling (See Fig. 2: the information the data bits for the time and frequency domains used for RRC signaling; ¶. [0050]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Ohara teaches the method wherein the information the data bits for the time and frequency domains used for RRC signaling between the UE and the BS, Ohara doesn’t explicitly describe the information comprising time of taking effect of RRC signaling, and wherein the time of taking effect of the RRC signaling is a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect.
However, Ryoo from the same field of endeavor discloses the information comprising time of taking effect of RRC signaling, and wherein the time of taking effect of the RRC signaling is a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect. (See Fig. 23: the transition from the RRC_Connected state to the RRC_Inactive state if an event based on the reference timer; ¶. [0492]-¶. [0494]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the information comprising time of taking effect of RRC signaling as taught by Ryoo to have incorporated in the system of Ohara, so that it would not only provide that the resources can be properly separated on the basis of a transmission time interval (TTI) and subcarrier spacing but also support to transmit the priority information of the logical channels through the uplink resources.

Regarding claim 28; Ohara discloses a computer storage medium, on which a computer program is stored, wherein the {YB:00791202.DOCX }International Application Serial No. PCT/CN2017/110276Page 9 of 11 Preliminary Amendment Dated: April 1, 2019 computer program, when executed by a processor, implements acts of the method for determining time of taking effect of RRC signaling (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), comprising: 
receiving, by a terminal, a broadcast message from a base station (See Fig. 2: at step S1, When initial access is started, in step S1, the base station apparatus 100 transmits an NR-PSS, an NR-SSS, and an NR-PBCH (i.e., SS block) to the user apparatus 200. ¶. [0030] and see also figure 7 and ¶. [0080] for transmitting to the user apparatus 200 NR-PSS, NR-SSS, NR-PBCH, DL/UL control signals, etc.), wherein the broadcast information comprises time of taking effect of RRC signaling comprised in the broadcast message (See Fig. 2: the information the data bits for the time and frequency domains used for RRC signaling; ¶. [0050]); and 
receiving, by the terminal, first RRC signaling, and controlling the first RRC signaling to take effect based on the time of taking effect (See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].
Even though, Ohara teaches the method wherein the information the data bits for the time and frequency domains used for RRC signaling between the UE and the BS, Ohara doesn’t explicitly describe the information comprising time of taking effect of RRC signaling, and wherein the time of taking effect of the RRC signaling is a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect.
However, Ryoo from the same field of endeavor discloses the information comprising time of taking effect of RRC signaling, and wherein the time of taking effect of the RRC signaling is a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect. (See Fig. 23: the transition from the RRC_Connected state to the RRC_Inactive state if an event based on the reference timer; ¶. [0492]-¶. [0494]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the information comprising time of taking effect of RRC signaling as taught by Ryoo to have incorporated in the system of Ohara, so 

Regarding claim 29; Ohara in view of Ryoo discloses the terminal wherein the communication component is used for receiving PBCH information from the base station Ohara: See Fig. 2: the base station apparatus 100 transmits the system information that is transmitted via, for example, a NR-PBCH. ¶. [0026]); and
the processor is used for obtaining the time of taking effect of the RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]). comprised in the PZBZCH information, (Ohara: See Fig. 2: the base station apparatus 100 transmits a synchronization signal and system information to the user apparatus 200. The synchronization signal is, for example, an NR-PSS and an NR-SSS. The system information is transmitted via, for example, a NR-PBCH. ¶. [0026]).

Regarding claim 30; Ohara in view of Ryoo discloses the terminal, wherein, the communication component is used for receiving Residual Minimization System Information (RMSI) from the base station (See Fig. 2: The RMSI is system information that is received via NR-PDSCH (Physical downlink shared channel) that is scheduled according to NR-PDCCH (Physical downlink control channel). The RMSI includes, for example, information necessary for the initial access, such as a RACH setting. ¶. [0026]); and the processor is used for obtaining the time of taking effect of the RRC signaling comprised in the RMSI received by the communication component (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 31; Ohara in view of Ryoo discloses the terminal, wherein, the communication component is used for receiving Other System Information (OSI) from the base station (See Fig. 2: When the random access procedure between the base station apparatus 100 and the user apparatus 200 is successful in step S3, the initial access is completed and a normal communication is started (S4). ¶. [0034]); and the processor is used for obtaining the time of taking effect of the RRC signaling comprised in the OSI received by the communication component (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).

Regarding claim 33; Ohara in view of Ryoo discloses the terminal, wherein, the communication component is used for receiving control signaling from the base station (See Fig. 4: transmitting additional information to the user apparatus 200 via dedicated signaling, for example, via DCI (Downlink Control Information) of PDCCH order or via RRC (Radio Resource Control) signaling. ¶. [0041]); and the processor is used for obtaining the time of taking effect of the RRC signaling comprised in the control signaling received by the communication component (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).


Claims 5, 11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al. (US 2021/0195633 A1, as PCT filed on Sep. 29, 2017) in view of Ryoo et al. (US 2020/0037345 A1) and further in view of Dai et al (US 2013/0010741 A1).
Regarding claim 5; Ohara discloses the method, wherein sending, by the base station, the configuration information to the terminal, comprises: sending, by the base station, first RRC signaling to the terminal (Ohara: See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]), wherein the first RRC signaling comprises the time of taking effect of second RRC signaling; the second RRC signaling is RRC signaling sent after the first RRC signaling (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]).
Neither Ohara nor Ryoo teaches the second RRC signaling is RRC signaling sent after the first RRC signaling
However, Dai discloses the second RRC signaling is RRC signaling sent after the first RRC signaling (Dai: See Fig. 2: the number N of the RRC signalings of each user equipment is equal to the number of the component carriers which can be cross-carrier scheduled for the user equipment, and the N RRC signalings are ranked in an order of sizes of carrier indicators (CI) or frequencies of the component carriers which can be cross-carrier scheduled for the user equipment. ¶. [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second RRC signaling is RRC signaling sent after the first RRC signaling as taught by Dai to have incorporated in the system of Ohara, so that it would provide multiple classifying strategy of each subframes including MBSFN and PDSCH. ¶. [0050].

Ohara: See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]) to obtain the time of taking effect of the RRC signaling comprised in the broadcast message (Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]). comprises:
Neither Ohara nor Ryoo teaches the second RRC signaling is RRC signaling sent after the first RRC signaling
However, Dai discloses the second RRC signaling is RRC signaling sent after the first RRC signaling (Dai: See Fig. 2: the number N of the RRC signalings of each user equipment is equal to the number of the component carriers which can be cross-carrier scheduled for the user equipment, and the N RRC signalings are ranked in an order of sizes of carrier indicators (CI) or frequencies of the component carriers which can be cross-carrier scheduled for the user equipment. ¶. [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second RRC signaling is RRC signaling sent after the first RRC signaling as taught by Dai to have incorporated in the system of Ohara, so that it would provide multiple classifying strategy of each subframes including MBSFN and PDSCH. ¶. [0050].

Regarding claim 32; Ohara discloses the terminal, wherein, the communication component is used for receiving second RRC signaling from the base station (Ohara: See Fig. 2: dedicated to the user apparatus 200, between SS blocks and RACH resources and/or preamble indexes may be indicated by RRC signaling. ¶. [0074]); and the processor is used for obtaining the time of taking effect of the RRC signaling comprised in the second RRC signaling received by the Ryoo: See Fig. 8, the eNB to provide to the UE according to each TTI, i.e., time taking effect, through RRC signaling; ¶. [0189]). 
Neither Ohara nor Ryoo teaches the second RRC signaling is RRC signaling sent after the first RRC signaling
However, Dai discloses the second RRC signaling is RRC signaling sent after the first RRC signaling (Dai: See Fig. 2: the number N of the RRC signalings of each user equipment is equal to the number of the component carriers which can be cross-carrier scheduled for the user equipment, and the N RRC signalings are ranked in an order of sizes of carrier indicators (CI) or frequencies of the component carriers which can be cross-carrier scheduled for the user equipment. ¶. [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second RRC signaling is RRC signaling sent after the first RRC signaling as taught by Dai to have incorporated in the system of Ohara, so that it would provide multiple classifying strategy of each subframes including MBSFN and PDSCH. ¶. [0050].


Response to Arguments
In response to the amendment as filed on 11/04/2021, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-12, and 26-33 have been considered but they are not persuasive.
Arguments:
Applicant argued that the cited prior arts fail to teach “wherein the time of taking effect of the RRC signaling is a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect” as newly amended in the claims.
Response:
Examiner respectfully disagrees because Ryoo clearly teaches the method of operating in which the UE transitions from the RRC_Idle state to the RRC_Connected state in initial connection, and in {circle around (2)} operation in which the UE transitions from the RRC_Connected state to the RRC_Inactive state if an event corresponding to expiration of a reference timer (UE inactivity timer inactive) based on the last arriving traffic is generated, and in {circle around (4)} when the UE is turned off or is not included in eNB cell coverage of the corresponding service, operation in which the UE transitions from the RRC_Connected state to the RRC_Idle state if the state of the UE is RRC_Connected at the time point or from the RRC_Inactive state to the RRC_Idle state if the state of the UE is RRC_Inactive state at the time point. 
Applying under the BRI, the transition time taken that is switching from the RRC_Connected state to the RRC_Inactive state could be analyzed as a time difference between a time when the terminal receives the RRC signaling and a time when the RRC signaling takes effect” as newly amended in the claims.





Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416